Case 2:20-cv-07076-JMV-JBC Document 21 Filed 07/01/20 Page 1 of 1 PageID: 368




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 SALERNO MEDICAL ASSOCIATES, LLP,                   Civil Action No. 2:20-cv-07076

                            Plaintiff,

               v.
                                                            NOTICE OF APPEARANCE

 INTEGRITY PRACTICE SOLUTIONS, LLC;
 INTEGRITY MEDICAL SYSTEMS, LLC;
 CHINTAN TRIVEDI; JOHN DOES 1-10; and
 ABC CORPORATIONS 1-10,

                             Defendants.



       PLEASE TAKE NOTICE that Richard B. Robins, Esq. of Mandelbaum Salsburg, P.C.,

hereby enters his appearance as co-counsel of record for the plaintiff, Salerno Medical Associates,

LLP (“Plaintiff”), in the above-captioned matter.

                                             MANDELBAUM SALSBURG P.C.
                                             Attorneys for Plaintiff



                                             By:     __s/Richard B. Robins________
                                                     Richard B. Robins, Esq.
                                                     NJ Bar No. 025461988
                                                     3 Becker Farm Road
                                                     Roseland, New Jersey 07068
                                                     Tel. 973.736-4600
 DATED: July 1, 2020                                 Fax. 973-736-4670
        Roseland, New Jersey                         Email: rrobins@lawfirm.ms
